Title: To John Adams from François Adriaan Van der Kemp, 1 November 1807
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveld 1 Nov. 1807.

Much time has elapsed indeed, Since you have favoured me with your last Letters—and more, Since I dropt to you my last line—I do not plead another excuse than my particular Situation—Tho at times I was not in want of leisure, to acquit meself of an incumbent duty, but then mÿ mind was not often enough composed, and a numerous correspondence within and without this continent imposed imperiously duties which I could not delaÿ. Since the Last wounds inflicted upon my too feeling heaart—not yet healed—I Suffered a new Lately by the disease of dear ones—cut of in the prime of their Lives, leaving worthy parent’s in anguish. Mrs Tongerard in France—the eldest Daughter of the excellent Mad. La Roche—honoured, when She resided in this Countrÿ with Mr and Mrs’s Adams—condescending attention at Philadelphia—is no more—She was only 28 years of age—and left an Orphan of five years behind her. Since, the tidings of the fatal event, by which my worthy and ever honoured Luzac was taken from this world—I received perticular tidings, from that devoted Country. He was just then visiting a female frend—Mad. Bennet, Born Tak—before whose door he fell—She was once one of my pupils, and loved and esteemed me—Her Husband was at the Hague—She, with her Domestic, and house was crushed by that terrible explosion—
Mrs Tak—her niece—Sister to my frend Le Pole—mÿ amiable Eleve, and intelligent Correspondent, was, while her only daughter of Sixteen was to Church—of which posponement She, by neglect, hath not been instructed, burried with her Domestics and house burried by the Same Catastrophe. Consider that Darling daughter returning to the ruins, and crying with anguish for her mother—in the dusk of the evening, and flying—inconsolable to her uncle Le Pole, if there She might find a mother—and finding no mother—and an Uncle with his familÿ—crÿing—for a Sister—for a Mother for a niece in undescribable Sorrow. O Adams! your heart can place itself in my Situation—even now—I can not express what I feel—and—when I Silently adore the ways of Providence my voice is Stiffled. What a remaining blessing—that So manÿ worthies—that here mÿ familÿ are Safe—that you—who, So condescendinglÿ, Stooped to pour balsam in the wounds of mÿ deep afflicted heart—are yet Safe. Oh! may your days be prolonged—long—long—for your family—for your frends—for my dear—dear—floating Countrÿ—Could it be bought with a part of mine—God knows—how willingly I would part with it—to prolong your precious life! by but God knows what is best He is wise—and powerful and good. This is a consolation—Nothing can prevail against his will—and America—Shall not be doomed to destruction, whatever Severe discipline may Stand at her doors, to correct her follies and errors.
I am a new—nearly above mÿ present circumstances—involved in European and American Literarÿ correspondence—on multivarious Subjects. If I Live—I must devote this winter to accomplish any of its objects, but how can I dive in the woods into the dephts of Similar pursuits withouts Sufficient aid—with only a Scanty provision of my own materials?
Did I know—that Select parcels from Luzac’s Socrates—would be acceptable to the Anthologÿ—I would bring them in order—to honour my worthy friend—and instruct her Readers—But too manÿ here dare not, too manÿ will not be wise.
With anxiety I wait now for European accounts from the Seat of war, and with greater anxiety yet, if possible, if our administration Shall be wise enough not to Scorn to accept the offer of peace—May the Councils of Achitophel’s be turned into foolishness—and may our infatuated nation repent, while the day of her Salvation is yet at hand.
De Gyzelaer Survives John Luzac—is his administrator and the Guardian of his Sons—You have, long Since, done homage to that—Virtuous Statesman—that enlightened frend of John Luzac—if real meritts have a claim with the Bostonian Academicians, whom you honour by your presidencÿ—what men worthy member can fill withe dignity the place of John Luzac—except it was another of his warm frends Theophilus Parsons—and I know—your high Character too well, than to Suspect, that this hint could be deemed an intrusion—Luzac would have given me his Sincerest thanks for this proof of my frendship towards him—
Permit me, to recommend me in to your continued remembrance—how would it flatter—how would it exalt me in my own eyes—if, thro you, I participated a Small Share of that of mrs Adams—tho not a john—Luzac—tho Scarce known to her in person;—But did I not owe to my frend Luzac too, that you deemed me not unworthÿ your attention—upon his recommendation?—
I am with the highest consideration and respect / Dear Sir! / Your most obed. and obliged Sert.

Fr. Adr. van dr Kemp.